fDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 10/31/2022.  Claims 15-44 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-25, 29-40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO 2019153914) in view of Tomohiko et al (US 20180172331).
Regarding claim 15, 32, Zhao teaches a refrigerator (Fig. 6) comprising: a main body (Fig. 6) comprising a refrigerating chamber (a) and a freezing chamber (b), the refrigerating chamber and the freezing chamber being arranged in a lateral direction (Fig. 6); an evaporator (4’) to generate cold air (airflow, Fig. 6); a freezing chamber duct (air from 3’ into a) provided in the freezing chamber to supply the cold air to the freezing chamber; a refrigerating chamber duct 9’) provided in the refrigerating chamber to supply the cold air to the refrigerating chamber; and a connection duct (6’) provided between the freezing chamber duct and the refrigerating chamber duct and configured to guide cold air from the freezing chamber duct to the refrigerating chamber duct (Fig. 4), wherein the freezing chamber duct includes: a duct plate (air from 3’ into a, understood there would be plate running the length of the refrigerator to allow air flow in, in the alternative Tomohiko illustrates this as well as described below) forming a front side of the freezing chamber duct, the front side facing a front of the refrigerator; a duct cover (understood the backside of 5’ and 6’ would be covered, in the alternative Tomohiko illustrates this as well as described below) coupled to a rear side of the duct plate (Fig. 4) wherein the duct cover includes a damper housing portion (housing for 5’ and 6’);  Appl. No. To be Assigneda blower fan (4’) provided inside the freezing chamber duct, the blower fan configured to suction the cold air generated by the evaporator into the freezing chamber duct, and to discharge cold air in the freezing chamber duct to at least one of: (i) the freezing chamber, or (ii) the refrigerating chamber duct through the connection duct (Fig. 6); and a damper (5’) located in the damper housing portion(Fig. 4) and provided at one side in a radial direction of the blower fan (Fig. 4), inside the freezing chamber duct, to control discharge of the cold air in the freezing chamber duct to the connection duct (paragraph 0039) wherein the damper housing portion comprises an outlet in a side of the damper housing portion so that cold air in the freezing chamber duct can flow to the connection duct (Figs. 4-6).  
Zhao teaches the invention as described above but fails to explicitly teach an evaporator  arranged at least partially in a lower portion of the freezing chamber, wherein the freezing chamber duct includes: a duct plate forming a front side of the freezing chamber duct, the front side facing a front of the refrigerator; a duct cover coupled to a rear side of the duct plate, wherein the duct cover includes a damper housing portion protruding rearwardly.- 3-LEE et al.Atty Docket No.: JAR-6276-0057
However, Tomohiko teaches an evaporator  (16) arranged at least partially in a lower portion of the freezing chamber (Fig. 2) the freezing chamber duct includes: a duct plate (111) forming a front side of the freezing chamber duct (Fig. 1), the front side facing a front of the refrigerator (Fig. 1); a duct cover (13) coupled to a rear side of the duct plate to reduce the possibility that the environment of the first storage compartment influences the second storage compartment when the first storage compartment and the second storage compartment have different temperature ranges and are cooled by a single cooler.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Zhao to include an evaporator  arranged at least partially in a lower portion of the freezing chamber, wherein the freezing chamber duct includes: a duct plate forming a front side of the freezing chamber duct, the front side facing a front of the refrigerator; a duct cover coupled to a rear side of the duct plate in view of the teachings of Tomohiko to reduce the possibility that the environment of the first storage compartment influences the second storage compartment when the first storage compartment and the second storage compartment have different temperature ranges and are cooled by a single cooler. 
The combined teachings teach the invention as described above but fails to explicitly teach wherein the duct cover includes a damper housing portion protruding rearwardly.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Zhao and Tomohiko regarding the duct cover includes a damper housing portion. In essence, both references considers the duct cover includes a damper housing portion. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the damper housing can only be arranged in a finite combination as follows: (A) flush (B) protrude forward, (C) protrude rearward, (D) protrude to a side. As per (3), one of ordinary skill in the art would recognize that changing protrusion of the damper housing will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since air will be distributed in the prior art of Zhao or Tomohiko will continue to operate regardless of the damper housing portion protruding rearwardly. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B), (C), and (D) can be done with a reasonable expectation of success. This is supported by the fact that Zhao or Tomohiko considers the use of a damper housing portion. As per (4), one of ordinary skill in the art would recognize that choosing location of the damper housing portion can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings the combined teachings and to have modified them by having the damper housing portion protruding rearwardly, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired level of durability and resilience, without yielding unpredictable results.
Regarding claim 16, the combined teachings teach the duct plate includes a discharge port (111, 112, 113 of Tomohiko, Fig. 6 of Zhao) through which the cold air of the freezing chamber duct is to be provided to the freezing chamber, and the duct cover includes an inlet (flow of arrows, Figs. 5a-6a of Tomohiko, Fig. 6 of Zhao) through which the cold air generated by the evaporator is introduced into the freezing chamber duct and an outlet (arrows, Fig. 6a of Tomohiko) through which cold air in the freezing chamber duct is to be provided to the connection duct (outflow arrow 195 of Tomohiko, Fig. 6 of Zhao).  
Regarding claims 17, 32, the combined teachings teach the duct cover includes the damper is accommodated between the duct plate and a rear surface the damper housing portion (Fig. 4 of Zhao, Fig. 3b of Tomohiko) as viewed from above.  

    PNG
    media_image1.png
    508
    273
    media_image1.png
    Greyscale

Regarding claims 18, 33, the combined teachings teach wherein the damper is configured to selectively open and close the outlet (paragraph 0039 of Zhao, Fig. 3b of Tomohiko).  
Regarding claims 19, 35, the combined teachings teach the damper is arranged at a first side of the freezing chamber duct, inside the damper housing portion, facing the refrigerating chamber (Fig. 4 of Zhao), and the blower fan is arranged proximate a second side of the freezing chamber duct opposite to the first side (Fig. 4 of Zhao).  
Regarding claims 20, 34, the combined teachings teach the blower fan includes a centrifugal fan (15 of Tomohiko, 3’ of Zhao) configured to suction air in an axial direction and discharge the air in at least one radial direction (Fig. 6 of Zhao), and the inlet of the duct cover is located at a side in the axial direction of the blower fan and the outlet of the duct cover is located at a radial direction of the blower fan (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao).  
Further, it is understood, claim 20 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 21, 36, the combined teachings teach the refrigerating chamber duct includes a refrigerating chamber duct plate (9 of Zhao, 21 of Tomohiko)  that forms a front side of the refrigerating chamber duct (Fig. 1 of Tomohiko, paragraph 0052) and a refrigerating chamber duct outlet (airflow, Figs. 4-6 of Zhao, openings, paragraph 0074 of Tomohiko) formed to provide cold air into the refrigerating chamber, and the refrigerating chamber duct plate is formed as a plate having a substantially flat shape without a portion that protrudes forward (Fig. 1 of Tomohiko).  
Regarding claims 22, 37, the combined teachings teach the invention as described above but fails to explicitly teach an entire region between an -5-LEE et al.Atty Docket No.: JAR-6276-0057Appl. No. To be Assigned upper end and a lower end of the refrigerating chamber duct, a front side of the refrigerating chamber duct is arranged further rearward than the front side of the freezing chamber duct.  
However, Tomohiko teaches a refrigerating chamber duct plate are typically positioned at the freezer chamber duct plate.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to position the refrigerating chamber duct plate at even or at a forward position or at a rearward position, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. of providing cooler air to the refrigerator chamber, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Tomohiko, by trying to a front side of the refrigerating chamber duct is arranged further rearward than the front side of the freezing chamber duct.  , since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claims 23, 38, the combined teachings teach the main body includes a freezing chamber inner case that forms at least part of the freezing chamber (Fig. 6 of Zhao, Fig. of Tomohiko) and a refrigerating chamber inner case that forms at least part of the refrigerating chamber (Fig. 6 of Zhao, Fig. of Tomohiko), one end of the connection duct is coupled to a sidewall of the freezing chamber inner case, and another end of the connection duct is coupled to a rear wall of the refrigerating chamber inner case (Figs. 4-5 of Zhao).  
Regarding claims 24, 39, the combined teachings teach wherein the refrigerating chamber duct includes a connection port (airflow through 5’ to 9’, Fig. 4 of Zhao) configured to allow cold air from the freezing chamber duct to be guided to the refrigerating chamber duct through the connection duct, and the connection port is at least partially provided at a rear side of the refrigerating chamber duct (Fig. 4 of Zhao).  
Further, it is understood, claim 24 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 25, 40, the combined teachings teach the damper includes: a door frame (Fig. 6 of Zhao); a door (943 of Tomohiko, illustrated door of 5’ Fig. 6 of Zhao) rotatably coupled to the door frame to selectively open and close the outlet to the connection duct (paragraph 0039, Fig. 6 of Zhao); and  a driver (940 of Tomohiko) configured to drive the door.  
Regarding claims 29, 44, the combined teachings teach wherein the door is selectively rotatable between a closed position in which the outlet is closed and an open position in which the outlet is open, and the door is configured so as to, while moving from the closed position to the open position, rotate in a direction opposite to the outlet (Fig. 6 of Zhao, Figs. 10a-10b of Tomohiko).  
Regarding claims 30-31, the combined teachings teach all the limitations of claim 30 including the freezing chamber duct system further including a blower fan (15 of Tomohiko) comprising at least one fan blade rotatable about a rotation axis (Fig. 3b of Tomohiko, Figs. 4-6 of Zhao), the rotation axis of the blower fan configured to be aligned so as to be approximately parallel to a surface on which the refrigerator is to be mounted (Fig. 1 of Tomohiko, Figs. 4-6 of Zhao), wherein the blower fan is configured to suction air in an axial direction and to discharge the air in at least one radial direction (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao); and wherein the damper is provided in a radial direction of the blower fan (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao), proximate an outlet of the freezing chamber duct (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao). See rejection of claim 15.
Claim(s) 26-27, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Tomohiko and in further view of Yoon (US 20110041538).
Regarding claims 26, 41, the combined teachings teach the invention as described above but fails to explicitly teach the door frame includes a first wall facing the blower fan, and a second wall formed on an opposite side of the first wall and facing the outlet, and each of the first wall and the second wall includes an opening through which cold air flows.  
However Yoon teaches the door frame includes a first wall facing the blower fan (right arrow, annotated Fig. below), and a second wall formed on an opposite side of the first wall and facing the outlet (left arrow, annotated Fig. below), and each of the first wall and the second wall includes an opening through which cold air flows (dashed middle line, annotated Fig. below) to provide a refrigerator having a cool air supply passage capable of supplying cool air from an evaporator directly to separate rooms in a refrigerating chamber and a freezing chamber.

    PNG
    media_image2.png
    449
    797
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the door frame includes a first wall facing the blower fan, and a second wall formed on an opposite side of the first wall and facing the outlet, and each of the first wall and the second wall includes an opening through which cold air flows in view of the teachings of Yoon to provide a refrigerator having a cool air supply passage capable of supplying cool air from an evaporator directly to separate rooms in a refrigerating chamber and a freezing chamber. 
Regarding claims 27, 42, the combined teachings teach the door of the damper is arranged inclined (764 of Yoon is inclined) relative to the vertical and horizontal so that condensate water generated proximate the damper can be guided to a lower side in a direction away from the outlet and drop toward the evaporator (understood based on the incline condensate would drain away).  
Further, it is understood, claim 27 includes an intended use recitation, for example “…r can be guided..”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 30-31, the combined teachings teach all the limitations of claim 30 including the freezing chamber duct system further including a blower fan (15 of Tomohiko) comprising at least one fan blade rotatable about a rotation axis (Fig. 3b of Tomohiko, Figs. 4-6 of Zhao), the rotation axis of the blower fan configured to be aligned so as to be approximately parallel to a surface on which the refrigerator is to be mounted (Fig. 1 of Tomohiko, Figs. 4-6 of Zhao), wherein the blower fan is configured to suction air in an axial direction and to discharge the air in at least one radial direction (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao); and wherein the damper is provided in a radial direction of the blower fan (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao), proximate an outlet of the freezing chamber duct (Figs.3b, 5a-6b of Tomohiko, Figs. 4-6 of Zhao) wherein a damper axis (Fig. 4 of Yoon), about which at least part of the damper is configured to move, is inclined with respect to a vertical direction (Fig. 4 of Yoon), with an upper end of the damper axis being inclined toward the blowing fan (fig. 4 of Yoon), so that condensate water generated at the damper can be guided to a lower side in a direction away from an outlet of the freezer chamber duct (Fig. 4 of Yoon). See rejection of claims 15 and 27.
Claim(s) 28, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Tomohiko and in further view of Susuki (KR 20180035144).
Regarding claims 28, 43, the combined teachings teach the invention as described above but fails to explicitly teach the door frame includes a drain portion formed at a lower side of the door frame to collect condensate water generated inside the damper and allow the collected condensate water to drop downward away from the damper; and a guide portion formed to be inclined to guide the condensate water generated in the damper to the drain portion.  
However, Susuki teaches the door frame (frame of 30) includes a drain portion (33) formed at a lower side of the door frame to collect condensate water generated inside the damper and allow the collected condensate water to drop downward away from the damper (Fig. 1); and a guide portion (angle illustrated in Fig. 1) formed to be inclined to guide the condensate water generated in the damper to the drain portion (Fig .1) to efficiently remove water.  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the door frame includes a drain portion formed at a lower side of the door frame to collect condensate water generated inside the damper and allow the collected condensate water to drop downward away from the damper; and a guide portion formed to be inclined to guide the condensate water generated in the damper to the drain portion in view of the teachings of Susuki to efficiently remove water. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763